Exhibit 99 Section 303A Annual CEO Certification As the Chief Executive Officer of Rowan Companies plc (RDC) and as required by Section 303A.12(a) of the New York Stock Exchange Listed Company Manual, I hereby certify that as of the date hereof I am not aware of any violation by the Company of NYSE's Corporate Governance listing standards, other than has been notified to the Exchange pursuant to Section 303A.12(b) and disclosed as Exhibit H to the Company's Domestic Company Section 303A Annual Written Affirmation. By:/s/W. Matt Ralls Title: Chief Executive Officer and President Certification is:Without Qualification Certification Date:Aug 14, 2012
